Title: To George Washington from Edward Newenham, 10 March 1791
From: Newenham, Edward
To: Washington, George



Dear Sir
10 March 1791

In January last I had the Honor of writing to you & committed it to the Care of a Gentleman, who was to have gone directly to New Yorke on Board the Tristram Captain Warner, therefore you may easily Judge my Surprize at having my Letter returned this day, with a Note, that the Tristram was still in Harbour & was bound to Rhode Island; the Captain advertized for New York & that He would Sail the first Week in February last—I had Collected all the papers & pamphlets & Sent them with the Enclosed Letter, but they have not returned either the papers or the pamphlets—however I will trouble you with the enclosed in order to prove that I seize every opportunity of paying my respects to you.
Never was there a more oppressive or a more corrupt Administration

than the present; they boldly allow that Peerages for 2 Members of the House of Commons—and after having declared that they would pass Laws to prevent the immoderate use of Spirituous Liquors, they only Taxed them in order to raise a Revenue of £67,000 a year, but which Tax will not Lessen the Consumption among the Lower order of the People; this was a Compleat Deception; so flagrant an act of Hypocrisy, induced Mr Latouche, a Man of Considerable weight & consequence, to quit their Banner & join us; on 4 great Questions, we divided 87 to 141—Eleven of our Freinds were not, as yet, come up to Dublin; of the 141—122 were placemen or Pensioners, & are the sons or near Connections of Ministerial officers & 4 are promised Peerages; so that there are 6 real Independant Men among the Mercenaries—there never was, in the annals of the Irish or British Parliament, such good Speaking or more real oratory. There is one Member Mr George Ponsonby who has been many years in Parliament, sometimes in opposition & sometimes holding an office under the Crown, yet never made a decent speech, never replyed or shewed the Least Knowledge of Law, Commerce or Constitution, but, on a Sudden, has appeared Equal in oratory, Superior in Argument, and ready at Reply, to any Senator, that ever sat in an Irish Parliament; he has astonished the Nation; he was hitherto looked upon, as Dull, Phlegmatick & void of Spirit—he has no set Speech, nor does he take Notes, yet will reply to every Member that Spoke before him—I allow, that Flood & Grattan have a fine flow of words & Metaphorical Expressions, but neither of them argue so Close as he does; in his manner he is not ungracious.
Our Great dispute (at present) is—to Scrap from our Annual Revenue Bill, that Clause which enacts, that we shall not purchase tea, but from the East India Company or English Merchants, by this absurd Clause we are prevented from Trading to Nootka Sound, though all the world have that Liberty; we agreed to give Men & Money to Support England on the ⟨late⟩ Threatned war about Nootka Sound, yet we are debarred from the advantages now derived from our joint Exertions, De Lolme says that every Man under the British Constitution has a right to Enjoy all the Various profits of his own Industry & the Gifts of Fortune, why then should we be debarred from the Means of Trading to any place which is not fortified or Colonized by other

Nations? are we Subjects or Agents for the East India Phalanx of Monopolizers? it is too degrading—too humiliating for this Nation to Submit to—I am inclined to think a Very few Years will see this Shackle removed—the Claim will be brought forward Session after Session untill the whole Nation demand it, as was the Case in 1780–81 & 82 for a free Trade & Free Constitution—the Cup of Ministerial Iniquity is nearly full—another Session will make it overflow.
I have been absent several Days from Parliament on account of a Violent Cold I got, by being forced to walk home, after 10 hours debate at 4 in Morning, & it rained the whole time & I had a mile of ground to walk; there was no Chair or Carriage to be Got, nor had I a great Coat, never having (as yet) worn one.
There were 21 Elections to be tryed before the select Committees of the House of Commons according to the Grenville Bill; That Bill is an Additional Charter to the rights of the People—on the late Contest for the County of Dublin; the other 2 Candidates were against me for the 3 first days, but finding they could not oust me, they Quarrelld & I then gave Some of my Interest to Mr Finlay, but Mr Talbot by obtaining 240 bad & infamous Votes was returned to Parliament; the real freeholders petitioned against him, & the Committee though composed of Ministerial Men Voted him unduly Elected & returned Mr Finlay; this is the first Time, that our Interest has been able to return 2 Members for the County & 2 for the City at the same Time. I am sure it cost my opponents at Least £5500 each; the Election in the Country for the County of Down Cost at least £15000 to the popular Candidates & £30,000 to the Ministerial one, & as it is now trying before a Select Committee it will cost at least £3000 more to Each—These contests before Select Committees are very Expensive; Each witness is allowed 4d. per day while attending & 3d. a mile for his Travelling Charges, & these witness’s amount to many hundreds.
In reading, with Care, the Last ten years of the reign of Charles the first, & comparing it with the affairs of France since October 1784, I think there is a great & Striking Similitude, the Resolution for redress of Grievances, the mode of having Different Committees for every department, the Seizure of Church Revenues, the annihilating the power of the Bishops & the regulating the Army.
There is a Stop to many of our Letters to & from France, but

whether in London or Paris, I cannot pretend to say, but I do not get, nor my friends recieve, half of our Letters; at present matters seem to go on in favor of the Revolution, but no account is, as yet, arrivd here in respect to Chusing new Bishops in the Room of the Refractory—it is imagined here, that the Body of the Nation will Support the old Clergy. if so, there will be a Civil War, & France will be Drenched in Blood, for the Revolutionards cannot Expect Safety but in Conquest—they woud feel Royal Vengeance & Papal Fury. I am a most Zealous Advocate for their Success, though I think they have erred in not having 3 Estates, as in England & I may say in America, for it will be a most difficult matter to manage so large a Kingdom without a third power—it appears to me, that, at present, there is only one power—the Assembly.
We are now at rest from Storms & Rain, the sun begins to shew its benign rays, but the dreadfull winter we have had will require much Warmth to restore the Corn, & Cure the Sheep of the distemper the wet has given them—Mutton that used to be only 3d. or 3½d. a pound, is now 5d.—Pork that was generaly at 3d. is now 5d.—& though we have plenty of Corn, there is only 9 lb. for 1s.—& we expect it will be Dearer.
Mrs Montgomery has sent me over a sample of sugar made from the Maple Tree at New Yorke; if your states should make Sugar to Supply themselves, it will be a real fund of Wealth, but I should think the consumption of Trees would be such, as would require too much Land to answer the Expence; for I suppose the Trees must be 15 or 20 years Growth before they are fit for tapping—and I beleive New Yorke is rather a Cold Climate to Expect the rapid Growth of Timber.
I fear I have both tired Excellency & wasted those moments that might be better employed than in reading an uninteresting & tedious Epistle; My Excuse is my wish to convince your Excellency how Sincerily I have the Honor, to be, Dear Sir, with perfect respect & Esteem Your most Obt & Very Humble Sert

Edward Newenham

